Citation Nr: 1209268	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from March 1988 to March 1995 with the Army Reserve and Louisiana Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the above claims.

In June 2010, this case was previously remanded in order to afford the Veteran her requested video-conference hearing before the Board.  However, it was noted at the time of a hearing scheduled on September 2010 that the Veteran failed to appear for her hearing.  Thus, further efforts to afford the Veteran with her previously requested hearing are not warranted.  In May 2011, the Board again remanded this case for additional development.


FINDINGS OF FACT

1.  A left knee disability is not attributable to service.  

2.  A right ankle disability is not attributable to service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A right ankle disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in April 2007 informed the appellant of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's service treatment records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The case was remanded for the appellant to be afforded a VA examination which was conducted in June 2011.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the appellant, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  The Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant contends that she injured her left knee and ankle during basic training in October 1988 while serving in the Army Reserves at Fort Hood.  She reported that she dropped to the ground with her rucksack on her back onto her left knee.  She stated that the weight of the rucksack and the action of dropping to her knee resulted in an injury to the left knee which she reported to her officer and was told to ice, but no other treatment was given.  She indicated that her right ankle was also injured at this time.  She maintained that the injuries were not documented.  

A review of the service treatment records does not reflect any complaints, findings, treatment, or diagnosis of a left knee or right ankle disease or injury.  Also, there is no report of a prior injury to the left knee or ankle made by the appellant after the claimed 1988 injuries made in later records.  In particular, when the Veteran was examined in March 1990, she stated that she did not have arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; a trick or locked knee; or foot trouble.  In addition, she denied having any past illness or injury that those reported on her examination, which did not include any left knee or right ankle complaints.  Likewise, on a February 1992 periodical physical, her lower extremity examination including the feet was normal.  She again denied having arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; a trick or locked knee; or foot trouble.  Additionally, she again denied having any past illness or injury that those reported on her examination, which did not include any left knee or right ankle complaints.  

As noted during the Board's May 2011 Remand decision, the appellant's personnel records reflect that the Veteran had 159 days of ADT during 1988 and she asserts that this was basic training, the Board finds that there is sufficient evidence to conclude that the appellant's reported injuries occurred during ADT with the Army Reserves, as opposed to IDT or other service.  

The Board previously recognized that the RO had taken the position that due to the lack of documented evidence of the appellant's injuries during basic training, the claims are subject to denial without the need for further development.  The Board finds, however, that the appellant is competent to relate the circumstances of her claimed injuries and her continuing complaints thereafter.  Moreover, there is post-service medical evidence of persistent complaints of right ankle pain and a diagnosis of left knee arthritis.  See medical records of Rani G. Whitfield, M.D., dated March to April 2007.  Consequently, the Board determined that VA examination was in order to include opinions with respect to both claims as to whether it is at least as likely as not that any current right ankle and left knee disabilities are related to the Veteran's injury during ADT in October 1988. 

In June 2011, this examination was conducted.  The claims file was reviewed.  The  appellant's contentions were noted.  Physical examination and x-rays were performed.  The x-rays showed that with regard to the right ankle, there was some soft tissue prominence about the ankle, greatest laterally, considered to be a minor abnormality.  With regard to the left knee, the x-rays showed minimal retropatellar spurring as well as a 2 millimeter smooth bony fragment adjacent to the medial tibial spine.  The examiner concluded that the ankle was normal and that the knee had degenerative joint disease of the patella.  The examination report inaccurately stated that the impressions were of the left ankle and right knee, instead of the right ankle and left knee.  However, the appropriate ankle and knee references were made on the physical examination clinical findings, the x-ray report, and in the opinion section.  As such, this reference is considered a typographical error.  The examiner concluded that the appellant's current right ankle and left knee abnormalities were not caused by of the result of military service.  He provided an opinion that the October 1988 injury was trivial in nature and the Veteran thereafter finished her training and stayed in the Guard.  In addition, he explained that the findings on the x-rays did not show changes that would be seen if the problems had been dated from 1988.  

The Veteran can attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The appellant is competent to report that she hurt her left knee and right ankle and felt pain.  Pain is the type of physical sensation that can be observed.  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  Further, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan.  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.  

The Board finds that the appellant is credible in her report of an October 1988 injury.  However, she is not credible in her report of the level of severity of that injury and that it caused her to have continued left knee and right ankle problems since that time.  The Board only accepts that this was a minor injury, not one resulting in continued left knee and right ankle problems.  The appellant was examined on two occasions after the October 1988 injury.  As noted above, the medical findings were normal, and, significantly, she specifically denied having any left knee or right ankle complaints.  Thus, her report of continued problems following the left knee and right ankle injury in October 1988 is contradicted by her own statements in the record.  This contradiction renders her current report of a continuity in the left knee and right ankle symptoms to be not credible.  Thus, although she may have injured her left knee and right ankle in March 1988, those injuries resolved without sequalae as demonstrated by the self-reports of the appellant made in 1990 and 1992 coupled with the medical findings.  

Further, the appellant is not competent to make the complex medical assessment that current left knee and right ankle diagnoses are related to the October 1988 or any other inservice event.  As noted, VA obtained an examination and medical opinion which indicated that current diagnoses are not service-related.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's conclusion that the inservice injury was minor is consistent with the 1990 and 1992 inservice medical records which did not show any residual disability, along with the appellant's contemporaneous reports of no medical problems with regard to the left knee and right ankle that she made in 1990 and 1992.  

Therefore, to the extent that the appellant has contended that she experienced left knee and right ankle symptomatology after an October 1988 injury and to the present time, the Board finds such statements are inconsistent with her reports given during service as contained in service treatment and examination reports.  To that extent, those statements lack credibility and, therefore, warrant little probative weight on evaluation of the totality of the evidence on file.  In contrast, the VA examination is afforded significant probative value and outweighs the appellant's current contentions which are unsupported and contradicted by the prior evidence dated in the 1990's.

Since the appellant had ADT and/or IDT service, she is not entitled to presumptive service connection.  Nevertheless, the record does not show that arthritis of the left knee was manifest during service or within one year after service.  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Accordingly, service connection for left knee and right ankle disabilities is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Service connection for a left knee disability is denied.  

Service connection for a right ankle disability is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


